Citation Nr: 1040667	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-23 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to basic eligibility for nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The appellant served on active duty from November 1960 to 
November 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant was scheduled for a Board video conference hearing 
in June 2009.  A note in the appellant's VA claims file indicates 
that the appellant withdrew his hearing request.  See 38 C.F.R. § 
20.704(e) (2010).


FINDING OF FACT

The appellant did not have active military service during a 
period of war.


CONCLUSION OF LAW

The appellant's military service does not meet threshold service 
eligibility requirements for VA pension benefits.  38 U.S.C.A. §§ 
101(2), 1521(a) and (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 
3.3 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In cases such as this, however, 
where the decision rests on the interpretation and application of 
the relevant law, the VCAA does not apply.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 
25180 (2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit claimed).

II.  The Merits of the Claim

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities, which are not the result of willful misconduct.  
See 38 U.S.C.A. § 1521(a) (2010).  Such benefits have a number of 
requirements, including that a Veteran must have served in the 
active military, naval, or air service for 90 days or more during 
a period of war.  See 38 C.F.R. § 3.3(a) (3) (2010).

The Veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that he served on active duty from 
November 30, 1960 to November 29, 1963.

The sole question before the Board is whether the appellant has 
established threshold eligibility for a nonservice-connected 
pension.  Eligibility for VA pension benefits generally requires 
an initial showing that the claimant is a veteran who served on 
active duty for at least 90 days during a period of war.  See 
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.314 (2010).  
Here, the evidence fails to show that the appellant's period of 
service was during a period of war.  See 38 U.S.C.A. § 101(29) 
(West 2002 & 2009); 38 C.F.R. § 3.2 (2010) (The "Korean Conflict" 
ended on January 31, 1955 and the "Vietnam Era" (for those 
veterans who did serve in that country) did not begin until 
August 5, 1964).

As a matter of law, the appellant did not serve during a period 
of war, and his appeal for nonservice-connected pension benefits 
must be denied, since he does not meet the threshold statutory 
requirement for eligibility for that benefit.



ORDER

Entitlement to basic eligibility for nonservice-connected pension 
benefits is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


